Citation Nr: 1701154	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating prior to May 31, 2016, for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994, and from July 1994 to September 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective March 12, 2009.

During the pendency of the appeal, in a June 2016 rating decision, the RO granted a higher rating of 10 percent, effective May 31, 2016.  In his June 2016 VA Form 9, the Veteran stated that he agreed with the 10 percent rating assigned for his bilateral hearing loss.  However, he contended that the 10 percent rating should be assigned prior to May 31, 2016.  As such, the Board finds that the Veteran is not appealing the 10 percent rating for his service-connected bilateral hearing loss as of May 31, 2016, and will not address this issue further.


FINDING OF FACT

Prior to May 31, 2016, the evidence of record reflects level I hearing loss bilaterally, and no other objective testing results evaluating the Veteran's bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to May 31, 2016, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has stated that his hearing loss has not been treated, and was provided a VA examination in June 2011.  The Board finds that the VA examination is adequate, because it was conducted by an audiologist and included a controlled speech discrimination test based on the Maryland CNC and a puretone audiometry test.  See 38 C.F.R. § 4.85.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral hearing loss has been currently evaluated as noncompensable prior to May 31, 2016; and as 10 percent disabling thereafter under 38 C.F.R. § 4.86, Diagnostic Code 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

As an initial matter, the Board notes that 38 C.F.R. § 4.86 does not apply in this case as the evidence of record, as described below, does not reveal exceptional patterns of hearing impairment.

The Veteran stated that the June 2011 VA examiner told him that he had severe to moderate hearing loss and that he had lost over 40 percent of his hearing.  The Veteran also reported that it was difficult to hear individuals during meetings at work, especially in a large forum, and that his bilateral hearing loss had a direct effect on his government employment.  Furthermore, he expressed his belief that the Maryland CNC test was "ludicrous as no person conducts conversations in [an] isolated booth with headphone and microphones."  See VBMS, 8/22/11 NOD; 11/17/12 VA 9; 6/21/16 VA 9.

The Board also notes the Veteran's request that the Board apply the presumption of aggravation.  See 8/22/11 NOD.  However, this presumption is considered when determining whether a disability should be service-connected.  See 38 C.F.R. § 3.306 (2016).  As the Veteran's bilateral hearing loss has already been service-connected, the presumption of aggravation is not relevant in adjudicating whether a higher initial rating is warranted.

The evidence of record does not include any medical record, VA or private, reflecting any evaluation or treatment of the Veteran's service-connected bilateral hearing loss.  In fact, in his March 2009 VA Form 21-4142, the Veteran noted treatment for hearing impairment in October 1997, but then reported that his hearing condition had never been treated.

A June 2011 VA examination report reflects puretone thresholds based on air conduction, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
15
35
60
30
LEFT
5
20
60
80
41.25

Speech recognition ability, based on the Maryland CNC word list, was 96 percent in the right ear, and 94 percent in the left ear.  The examiner stated that the Veteran's Maryland CNC speech recognition performance was excellent bilaterally.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level I bilaterally.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table VII produced a noncompensable rating.  That is, the combination of level I in the right ear and level I in the left ear resulted in a noncompensable rating.  The Board notes that puretone threshold test results based on bone conduction were also obtained, but the examiner found that the air conduction study was "better than a bone conduction study to reflect the [Veteran's] hearing loss."  Regardless, the bone conduction study results would also have resulted in the same rating based on Tables VI and VII.  In addition, the VA examiner noted that the Veteran reported that he had difficulty hearing with background noise, had to ask people to repeat themselves, and had difficulty hearing alarms.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiological examination reports, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability).  The examiner diagnosed him with mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.

The Board acknowledges the Veteran's contention that a 10 percent rating is warranted prior to May 31, 2016, for his service-connected bilateral hearing loss.  Specifically, he refers to prior comments made to him by the June 2011 VA examiner that his hearing loss was moderate to severe, which conflict with the examiner's findings in his examination report.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, the Veteran as a lay person is not competent to provide objective evidence measuring the degree of hearing loss.  The opinions and observations of lay persons alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of bilateral hearing loss.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Board reiterates that hearing impairment disability ratings are assigned by a mechanical application of audiological testing results to the Tables provided by the applicable regulations, as described and applied in the analysis above.  See 38 C.F.R. §§ 4.85, 4.86.  As such, even if the June 2011 VA examiner had in fact made such statements to the Veteran, they are not sufficient to evaluate the Veteran's level and severity of hearing impairment in order to provide a rating under the applicable regulations.

Additionally, while the Board acknowledges the Veteran's honorable service and his bilateral hearing loss that was incurred as a result of that service, the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Board has no authority to grant the benefit sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress').  As such, although the Veteran believes the Maryland CNC speech recognition test to be "ludicrous," the regulations as they currently exist require that the severity of hearing loss be determined by objective findings based on the puretone testing result and/or the Maryland CNC speech recognition test results.  See 38 C.F.R. § 4.85.  Furthermore, even if his June 2011 speech recognition test results were not considered, the severity of his bilateral hearing loss would still be noncompensable based on Tables VIA and VII.  See 38 C.F.R. § 4.85.

Therefore, the Board finds that there is no objective audiological evidence of record to support an initial compensable rating prior to May 31, 2016, for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim.  Therefore, the Veteran's claim for an initial compensable rating prior to May 31, 2016, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


